THE COURT.

The application of the above-named petitioner for a writ of prohibition is hereby denied upon the authority of section 14 of article I of the Constitution, and the cases of Marblehead Land Co. v. Superior Court, 62 Cal. App. 408 [217 Pac. 536], and Stone v. Cordua Irr. Dist., 72 Cal. App. 331 [237 Pac. 554],
In the Marblehead Land Company case it was held that the court might fix the amount of the security upon an ex parte showing, and that such proceeding did not violate the fourteenth amendment of the federal Constitution.
In the Stone case it was held by this court that section 14 of article I does not violate any of the provisions of the federal Constitution in providing for the immediate taking of possession of property upon giving security -in the way of making deposits to cover damages in such sum as the court might determine. (See list of cases cited on page 337 of volume 72, supra.)